 
 
IV 
112th CONGRESS
1st Session
H. RES. 508 
IN THE HOUSE OF REPRESENTATIVES 
 
December 20, 2011 
Ms. Richardson (for herself, Ms. Jackson Lee of Texas, Mr. Conyers, Ms. Clarke of New York, Mrs. Maloney, Mr. Meeks, Mrs. Christensen, Ms. Norton, Mr. Gutierrez, Mr. Rangel, Mr. Rush, Mr. Nadler, Mr. Towns, Ms. Moore, and Ms. Lee of California) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Supporting the goals and ideals of International Day for the Abolition of Slavery, recognizing the tenth anniversary of the adoption by the United Nations of the Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, Supplementing the United Nations Convention against Transnational Organized Crime, and commending the efforts of modern day abolitionists following in the tradition of Frederick Douglass. 
 
 
Whereas 61 years ago the international community, acting through the United Nations, affirmed its opposition to modern-day slavery and human trafficking, expressed its resolve to combat this evil, and proclaimed December 2 as “International Day for the Abolition of Slavery”; 
Whereas 10 years ago the international community, acting through the United Nations, adopted a modern-day-slavery-based tool to combat human trafficking, the Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, Supplementing the United Nations Convention against Transnational Organized Crime, creating the modern “3P” approach of fighting servitude through prevention, protection, and prosecution; 
Whereas the international community has also adopted, and the United States has also ratified, other instruments to combat the trafficking in persons and modern-day slavery, including the International Labor Organization Convention 182, Concerning the Prohibition and Immediate Action for the Elimination of the Worst Forms of Child Labor, Optional Protocol to the Convention on the Rights of the Child on the Sale of Children, Child Prostitution and Child Pornography, Optional Protocol to the Convention on the Rights of the Child in Armed Conflict, International Labor Organization Convention 29, Concerning Forced or Compulsory Labour, and International Labor Organization Convention 105, Concerning the Abolition of Forced Labour;  
Whereas despite the efforts of governments and nongovernmental organizations, including but not limited to, Human Rights Watch, Global Rights, the Coalition to Abolish Slavery & Trafficking, Safe Horizon, Freedom Network, United and its partners in the Alliance to End Slavery and Trafficking, the Polaris Project, and the Frederick Douglass Family Foundation, to eradicate the scourge of human trafficking, the problem persists and manifests itself in the modern era, whether termed modern-day slavery, forced labor, involuntary domestic servitude, sex trafficking, child sex trafficking, bonded labor, forced child labor, child soldiers, or debt bondage among migrant laborers;  
Whereas the International Labor Organization estimates that at any given time at least 12,300,000 adults and children live in conditions of forced labor and sexual servitude and that at least 1,390,000 persons are victims of national and transnational sex trafficking; 
Whereas it is estimated that between 600,000 and 800,000 victims are moved across international borders every year and subjected to compelled service and millions more are enslaved domestically within their own countries; 
Whereas according to the 2010 Trafficking in Persons (TIP) Report of the United States Department of State, each year an estimated 14,500 to 17,500 foreign nationals are trafficked into the United States with the largest number of people trafficked into the United States coming from East Asia and the Pacific and the next highest numbers coming from Latin America, Europe, and Eurasia; 
Whereas these numbers pale in comparison to the number of persons subjected to bondage within the United States each year, with an estimated 200,000 children in the United States at risk for trafficking into the sex industry; 
Whereas 56 percent of victims of modern-day slavery are women and children because traffickers prey on those who suffer most from gender discrimination, family violence, and a lack of access to education and economic opportunity; 
Whereas human trafficking is one of the fastest growing criminal enterprises in the 21st century generating profits for traffickers in excess of $30,000,000,000 according to the International Labor Organization, ranking with drug smuggling and arms dealing in organized crime activities;  
Whereas as the 2010 Trafficking in Persons (TIP) Report of the United States Department of State indicates, human trafficking is a multidimensional threat in that it deprives people of their human rights and freedoms, increases global health risks, and fuels the growth of organized crime; and 
Whereas there remains a stark disparity between the large global problem of trafficking in persons and the low numbers of prosecutions and convictions of forced labor trafficking crimes, which accounted for less than 3 percent of all convictions worldwide in 2009: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of International Day for the Abolition of Slavery; 
(2)recognizes the 10th anniversary of the adoption of the Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, Supplementing the United Nations Convention against Transnational Organized Crime; 
(3)encourages member states of the United Nations and international organizations to devote additional resources to apprehend, prosecute, and punish persons engaged in human trafficking and to detect, disrupt, and dismantle criminal enterprises organized for that purpose;  
(4)urges all members of the international community to commemorate the 10th year of the Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, Supplementing the United Nations Convention against Transnational Organized Crime by redoubling their efforts and renewing their resolve to eradicating the modern-day slavery crisis of trafficking in persons from the face of the Earth;  
(5)encourages the people of the United States to observe the International Day for the Abolition of Slavery by participating in activities designed to heighten public awareness of the prevalence of human trafficking; and 
(6)commends the efforts of domestic and international nongovernmental organizations to expose, prevent, and document all forms of modern-day slavery and human trafficking and to assist victims reintegrate into society and notes that such efforts honor the legacy and follow in the tradition of Frederick Douglass and other great abolitionists of the 19th century who devoted their lives to the struggle for freedom, human dignity, and the full measure of civil and human rights for all men and women. 
 
